            Case 1:19-cv-04058-AT Document 5 Filed 05/06/19 Page 1 of 24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------ X
                                                                         :
MILBERG LLP,                                                             :
                                                                         :
                                    Petitioner,                          :
                           v.                                            :   Case No.: 19-cv-4058
                                                                         :
HWB ALEXANDRA STRATEGIES PORTFOLIO;                                      :
HWB DACHFONDS – VENIVIDIVICI;                                            :
HWB GOLD & SILBER PLUS;                                                  :
HWB PORTFOLIO PLUS;                                                      :
HWB RENTEN PORTFOLIO PLUS;                                               :
HWB VICTORIA STRATEGIES PORTFOLIO;                                       :
DRAWRAH LIMITED;                                                         :
NW GLOBAL STRATEGY;                                                      :
U.V.A. VADUZ;                                                            :
VICTORIA STRATEGIES PORTFOLIO LTD.,                                      :
KLAUS BOHRER; and                                                        :
UTE KANTNER;                                                             :
                                                                         :
                                    Respondents.                         :
                                                                         :
------------------------------------------------------------------------X


                      MEMORANDUM OF LAW IN SUPPORT
           OF PETITION AND MOTION TO VACATE ARBITRATION AWARD


                                                           WOLLMUTH MAHER & DEUTSCH LLP

                                                           William F. Dahill
                                                           Mara R. Lieber
                                                           500 Fifth Avenue
                                                           New York, New York 10110
                                                           Telephone: (212) 382-3300
                                                           Facsimile: (212) 382-0050

                                                           Attorneys for Petitioner
                 Case 1:19-cv-04058-AT Document 5 Filed 05/06/19 Page 2 of 24



                                                     TABLE OF CONTENTS
                                                                                                                                          Page


FACTUAL SUMMARY .................................................................................................................1

     The Bond Litigations ...................................................................................................................1

      Propuesta Settlement Offers; Respondents Discharge Petitioner; Settlements ..........................3

      The Arbitration............................................................................................................................4

      The Award .................................................................................................................................6

SUMMARY OF ARGUMENT .......................................................................................................8

ARGUMENT ...................................................................................................................................9

I.           THE MANIFEST DISREGARD OF THE LAW STANDARD ........................................9

II.          THE ARBITRATORS’ ASSIGNMENT OF ZERO VALUE
             FOR THE ACKNOWLEDGED ENTIRETY OF PETITIONER’S SERVICES
             RENDERED AFTER THE FIXED-FEE MILESTONE TASKS HAD BEEN
             ACHIEVED WAS IN MANIFEST DISREGARD OF THE LAW .................................12

III.         THE ARBITRATORS MANIFESTLY DISREGARDED THE LAW OF
             QUANTUM MERUIT BY FAILING TO CONSIDER THE RESULTS
             OBTAINED BY PETITIONER, THE CONTINGENCY NATURE OF THE
             ENGAGEMENT AGREEMENTS, AND THE TOTAL AMOUNT OF
             DAMAGES AND FEES AT ISSUE ................................................................................16

                1. Amount at issue and results obtained.......................................................................17

                2. The contingency nature of the engagement .............................................................17

                3. Equitable factors ......................................................................................................18

CONCLUSION ..............................................................................................................................20
              Case 1:19-cv-04058-AT Document 5 Filed 05/06/19 Page 3 of 24



                                              TABLE OF AUTHORITIES

   Case                                                                                                                          Page

Biagioni v. Narrows MRI & Diagnostic Radiology, P.C.,
  127 A.D.3d 800 (2d Dep’t 2015) .............................................................................................. 18

Bradkin v. Leverton,
  26 N.Y.2d 192 (1970) ............................................................................................................... 12

Decolator, Cohen & DiPrisco, LLP v. Lysaght, Lysaght & Kramer, P.C.,
  304 A.D.2d 86 (1st Dep’t 2003) ............................................................................................... 18

Duferco Int’l Steel Trading v. T. Klaveness Shipping A/S,
  333 F.3d 383 (2d Cir. 2003) ..................................................................................................... 10

Fulbright & Jaworski, LLP v. Carucci,
  63 A.D.3d 487 (1st Dep’t 2009) ............................................................................................... 13

Halligan v. Piper Jaffray, Inc.,
  148 F.3d 197 (2d Cir. 1998) ..................................................................................................... 10

Leeward Const. Co., Ltd. v. Am. Univ. of Antigua-College of Med.,
  826 F.3d 634 (2d Cir. 2016) ..................................................................................................... 16

Lindy Bros. Builders, Inc. of Phila. v. Am. Radiator & Standard Sanitary Corp.,
  487 F.2d 161 (3d Cir. 1973) ..................................................................................................... 17

Padilla v. Sansivieri,
  31 A.D.3d 64 (2d Dep’t 2006) .................................................................................................. 18

Paolillo v. Am. Exp. Isbrandtsen Lines, Inc.,
  305 F. Supp. 250 (S.D.N.Y. 1969) ........................................................................................... 12

Porzig v. Dresdner Kleinwort Benson N. Am. LLC,
  497 F.3d 133 (2d Cir. 2007) ......................................................................................... 10, 11, 16

Rule v. Brine,
  85 F.3d 1002 (2d Cir. 1996) ............................................................................................... 12, 18

Schwartz v. Merrill Lynch & Co.,
  665 F.3d 444 (2d Cir. 2011) ..................................................................................................... 10

Smarter Tools Inc. v. Chongquing SENCI Import & Export Trade Co., Ltd.,
  2019 WL 1349527 (S.D.N.Y. Mar. 26, 2019) .................................................................... 15, 16



                                                                   ii
                Case 1:19-cv-04058-AT Document 5 Filed 05/06/19 Page 4 of 24



Smith v. Boscov’s Dep’t Store,
  192 A.D.2d 949 (3d Dep’t 1993) ........................................................................................ 12, 18

Stolt-Nielsen S.A. v. Animalfeeds Int’l Corp.,
  559 U.S. 662 (2010) .................................................................................................................. 10

Westerbeke Corp. Daihatsu Motor Co., Ltd.,
 304 F.3d 200 (2d Cir. 2002) ............................................................................................... 10, 11

Statutes

9 U.S.C. § 10 ................................................................................................................................... 9




                                                                       iii
             Case 1:19-cv-04058-AT Document 5 Filed 05/06/19 Page 5 of 24



         Milberg LLP (“Milberg” or “Petitioner”) respectfully submits this memorandum of law in

support of its Motion and Petition to Vacate Arbitration Award.

                                            FACTUAL SUMMARY1

         The Petition concerns an award of quantum meruit fees by an arbitration panel (the

“panel” or “arbitrators”). The fee issues arose with respect to the engagement of Petitioner to

prosecute claims for recovery on defaulted Argentine bonds for Respondents, which are ten

Luxembourg and German retirement funds and two German individuals. During the period of

2007-2012, Respondents acquired over $90 million in face value of the defaulted bonds, and they

became plaintiffs in seven SDNY actions seeking money judgments and, eventually, entry of pari

passu injunctions to aid in obtaining recoveries.

         The Bond Litigations

         Milberg was counsel for Respondents in their actions, and in the fee arbitration, it also

represents the interests of its Buenos Aires co-counsel, Rosito Vago, and the trustee of Dreier

LLP, which was counsel for many of the Respondent funds until it ceased practice and was

replaced by Milberg in 2009. Milberg, Rosito Vago, and Dreier represented the largest assembly

of non-hedge fund bondholders in the litigation, and Respondents were their largest client group.2

         The bond default occurred at the end of 2001. Cases were started by Dreier for other

clients as early as 2002, but Respondents had extensive discussions with Rosito Vago before

deciding to start litigating in 2007. The early cases established the parameters for litigants to

follow, and eventually money judgments were entered against Argentina, including in

Respondents’ cases brought by Dreier and then Milberg. However, Argentina refused to pay the



1
  The facts set forth in this section are taken from the Petition to Vacate the Arbitration Award (the “Petition”).
Capitalized terms not defined herein have the meaning ascribed in the Petition.
2
  Petition ¶ 1.
               Case 1:19-cv-04058-AT Document 5 Filed 05/06/19 Page 6 of 24



money judgments, and asserted sovereign immunity and shielded its assets from attachments in

order to prevent any recoveries by bondholder plaintiffs. No bondholder plaintiffs were achieving

recoveries.3

           In 2010, the four largest hedge fund plaintiffs decided to seek pari passu injunctions to

break the stalemate. They asked Milberg to join to provide the perspective of some of its small

Argentine bondholder clients. Over the next five years, the hedge funds’ counsel and Milberg

brought test cases and won pari passu injunctions from the district court (Griesa, J.), which were

affirmed by the Second Circuit, and certiorari was denied by the Supreme Court in June 2014.

Milberg (and most other bondholders’ counsel) then used the test case results to expand the

injunctions to all qualifying bondholder plaintiffs in October 2015, including Respondents. After

the new Macri administration took office, the injunctions persuaded Argentina to offer

“Propuesta” settlements on the bonds in February 2016. Milberg tried for two months to get better

terms for its clients, including Respondents, who were insistent in that regard; but in mid-April

2016 the Second Circuit affirmed Judge Griesa’s vacatur of the injunctions (based on Argentina’s

new settlement posture), and bondholders’ real bargaining leverage was lost. At that point,

Milberg recommended that its clients accept the Propuesta settlements. Most clients, including

Respondents, qualified for the richer “Injunction” settlement terms in the Propuesta, based on the

pari passu injunctions obtained for the clients by Milberg. The Propuesta settlement consideration

would be over $162.5 million if Respondents accepted.4

           To understand the next phases of this story, it is necessary to go back to the engagement

agreements entered into between counsel and Respondents. They provide for “hybrid” fees. First

there were fixed “flat” fee amounts (sometimes referred to as start-up or retainer fees) to be paid


3
    Petition ¶¶ 6, 8-10, 16.
4
    Petition ¶¶ 16-20; Claim ¶ 20.

                                                     2
             Case 1:19-cv-04058-AT Document 5 Filed 05/06/19 Page 7 of 24



by the clients upon the achievement of defined tasks or results obtained (“milestones”)—usually

retention, complaint filing, money judgment obtained. The amounts ranged from a few hundred

dollars per client to a high of $84,000 for the largest plaintiff. Overall, these fees calculated to a

bit over one-half-percent of the face value of the bonds. Second, there were percentage

contingency fees on amounts, if any, recovered on the bonds—generally 8% or 12% on recoveries

in excess of floor amounts of the first 20 or 35 cents per dollar of face value per bond.5

         Propuesta Settlement Offers; Respondents Discharge Petitioner; Settlements

         After the Propuesta offer was made and Milberg recommended acceptance by its clients in

mid-April 2016, Respondents asked to know what amount of fees would be owed under their

engagement agreements if they accepted the settlement. Milberg explained how fees were

calculated. The total was just under $12 million (on a $162.5 million settlement recovery).6

         In late April and early May 2016, Respondents abruptly sent letters to Milberg discharging

the firm. Communications essentially ceased, although Respondents’ main manager told

Milberg’s lead lawyer that he “should not worry much about performance fees. After all these

years I promise to you, that I will include something reasonable for you in my final negotiations

when settling with the Gauchos, in the very near future.”7 No other law firm appeared for

Respondents in their seven actions.8

         In November 2016, Respondents’ manager (H. Willi Brand, the genesis of the arbitrators’

reference to Respondents as “HWB”) told Milberg he had retained new counsel, but that he was

coming to New York and wanted to “include” Milberg in their negotiations with Argentina.




5
  Petition ¶¶ 12-14.
6
  Petition ¶ 6.
7
  Dahill Declaration, Ex. 15.
8
  Petition ¶¶ 6, 20, 23.

                                                   3
            Case 1:19-cv-04058-AT Document 5 Filed 05/06/19 Page 8 of 24



Shortly thereafter, the manager directed that all communications be held through the new law

firm, and Milberg was informed that Respondents would not pay any fees.9

        On May 31, 2017, Special Master Pollack announced that Respondents had reached a

settlement with Argentina for $162.75 million. Documents later produced by Respondents in the

fee arbitration disclosed that the settlement amount was recalculated downward in October 2017

to $162.3 million, an amount less than was available to Respondents the year before while

represented by Milberg. Respondents accepted and Argentina ultimately paid that amount.

Milberg, based on its experience with hundreds of other Propuesta settlements, knew that the

correct settlement value on Respondents’ bonds as of April 2016 was over $162.5 million, which

would have yielded a contingency fee under the engagement agreements of a bit over $11.9

million. The fee amount was escrowed pending final resolution of the present fee dispute.10

        The Arbitration

        In August 2017, Petitioner commenced an AAA/ICDR arbitration, as provided in the

engagement agreements, to recover fees. The arbitration claims included a request for quantum

meruit in the $11.9 million amount. Three arbitrators were selected. Respondents requested a

reasoned decision and the panel agreed to provide one.

        Respondents sought to defeat any fee recovery based on certain provisions in the

engagement letters and by alleging ethical violations (these defenses were all rejected by the

arbitrators11 and are not further discussed herein).

        The arbitrators allowed the parties to request documents from the other side, and

Respondents requested “Time records of the Law Firms relating to services performed solely on



9
  Petition ¶ 23.
10
   Petition ¶ 24.
11
   Award ¶¶ 68-71.

                                                   4
             Case 1:19-cv-04058-AT Document 5 Filed 05/06/19 Page 9 of 24



behalf of Respondents (as distinct from services performed by the Law Firms on behalf of their

other clients).” Milberg performed word searches on its time records for Respondents’ names and

produced records showing 172 attorney hours and 90 paralegal hours, which the arbitrators valued

at $142,900. Award ¶ 77. Rosito Vago did not have time records because Argentine law firms do

not keep them for contingency cases; Dreier time records were no longer available.12

         Two months after Milberg produced those time records, one of Respondents’ counsel

wrote to inquire whether they were “the only time records you have produced and plan to

produce.” Discussions among counsel indicated that Respondents were seeking all of Milberg’s

time records for the bond cases, and Milberg decided to produce them (300 ledger entry pages

reflecting 7,719 hours) so as to avoid any withholding issues. Respondents protested to the panel

that they previously had asked for “[t]ime records of the law firms”—leaving off the “related to

services performed solely on behalf of Respondents” qualifier. Despite the fact that six weeks

remained before the arbitration hearing, the panel excluded the time records, finding that the

documents were not timely produced because they were (inexplicably) deemed responsive to

Respondents’ earlier, limited (“performed solely”) request.13

         Respondents also requested documents supporting Claimant’s position in its arbitration

statement of claim “that quantum meruit value of services is equal to ‘30% contingency fee plus

expense reimbursement.’” Milberg produced Judge Griesa’s order approving an award of a 30%

contingency fee plus reimbursement of substantial litigation expenses to class counsel in certain

bondholder class cases.14

         The arbitration was heard over a week in August 2018.



12
   Petition ¶ 26.
13
   Petition ¶¶ 26-27.
14
   Dahill Declaration, Ex. 16.

                                                 5
               Case 1:19-cv-04058-AT Document 5 Filed 05/06/19 Page 10 of 24



            The Award

            On February 4, 2019, the arbitrators issued their Award. It rejected the defenses asserted

by Respondents against any fee liability. It then turned to quantum meruit consideration of the

reasonable value of legal services provided by Petitioner as of the time Respondents terminated

the attorney-client relationship, based on the basic standards set forth in the caselaw: “taking into

consideration the difficulty of the matter, the nature and extent of the services rendered, the time

reasonably expended in rendering the services, the quality of performance of counsel, counsel’s

qualifications, the amount at issue, and the results obtained.”15

            With respect to the difficulty, nature and extent of the legal work, the panel found:

            The difficulty of the representation was considerable, as reflected in the fact that
            litigation arising from the sovereign bond defaults in question began in 2002,
            involved legions of plaintiffs and many plaintiffs’ lawyers, and did not result in the
            Propuesta until 2016. The representation of individual clients required strategic
            coordination with larger groups of plaintiffs and their counsel and, at the same time,
            specific attention to the facts, circumstances and priorities of each client or set of
            clients. Moreover, Milberg made a valuable contribution to the coordinated
            bondholder efforts (Cohen ¶¶ 8-11) and, at the same time, paid close attention to the
            priorities and instructions of HWB [Respondents].

            The nature and extent of the services rendered to [Respondents] over an extended
            period of time included rendering sophisticated legal advice; engaging in strategic
            coordination with other plaintiffs’ counsel; preparing and filing pleadings; engaging
            in pari passu motions practice; obtaining judgments against Argentina; actively
            participating in appellate practice in the Second Circuit; providing input in
            settlement discussions; and reporting to the client on a timely basis as to all material
            developments in the case and related settlement negotiations.16

            In determining the amount of time reasonably expended in rendering services, the

arbitrators noted that time records for Rosito Vago and Dreier were not available, and that

Milberg’s time records showed 172 attorney hours and 90 paralegal hours in the representation

of Respondents, yielding a lodestar of $142,900. The panel continued:


15
     Petition ¶¶ 30, 32.
16
     Award ¶¶ 75-76.

                                                       6
           Case 1:19-cv-04058-AT Document 5 Filed 05/06/19 Page 11 of 24



         [A] comparison of the time records maintained by Milberg specifically for
         [Respondents], on the one hand, with the description of services provided in the
         Spencer and Vago witness statements and the legal filings and docket entries
         included in the record of this hearing, establishes that Milberg did expend more time
         on the representation of [Respondents] than is reflected in its [Respondent]-specific
         time records. The 70-page Spencer witness statement, in particular, provides a
         comprehensive overview of the effort undertaken and in effect, serves as the
         equivalent of an affidavit of services in New York State practice. The Vago witness
         statement also reflects time-intensive, though not particularly substantive legal work
         done for [Respondents]. The Spencer and Vago witness statements, combined with
         the docket sheets, clearly establish that much more legal effort was expended on
         behalf of [Respondents] than is reflected in Milberg’s time records . . .

         Milberg’s argument that its activities for other clients should be considered in
         quantum meruit nonetheless has merit, however, in the sense that Milberg’s closely
         related and coordinate work for other clients affects at least two qualitative criteria
         in quantum meruit analysis: the quality of performance of counsel and counsel’s
         qualifications.17

         On the final factors in assessing quantum meruit—the amount at issue and result

obtained—the panel observed:

         The final factors in quantum meruit analysis, namely the amount at issue and the
         result obtained, tend to justify a substantial fee recovery in this case. Milberg
         represented HWB in connection with Argentina’s default in payment of HWB-held
         bonds and Milberg’s efforts contributed to obtaining the Propuesta, a settlement
         worth in excess of $16 million to HWB. Milberg prosecuted HWB’s claims in the
         context of complex and wide-ranging litigation against a sovereign that had
         defaulted on bonds with a face value in excess of $20 billion.18

         Despite those conclusions, the panel decided that no fee should be awarded:

         Under the facts of this case, qualitative factors properly considered in quantum
         meruit analysis justify fees to Milberg in excess of the amount that simple lodestar
         arithmetic might otherwise indicate on this record. See Balestriere at 3 (lodestar
         approach may be useful but must be modified to a substantial degree in unusual
         circumstances; under New York law, quantum meruit is left to the sound discretion
         of the trial court). Milberg’s deep involvement in the prosecution of bondholder
         claims, and in the bondholder counsel group efforts including the successful pursuit
         of a pari passu injunction in the Varela case, materially enhanced the value of the
         time Milberg dedicated to representing HWB, and renders the $86,700 in milestone

17
  Award at ¶¶ 78, 80.
18
  The dollar figures in ¶ 81 are mistaken. The value of the Propuesta settlement to Respondents was undisputedly
over $162 million, not over $16 million. The sovereign debt default involved over $90 billion in face value of bonds,
not over $20 billion.

                                                          7
                Case 1:19-cv-04058-AT Document 5 Filed 05/06/19 Page 12 of 24



           payments made to Milberg clearly reasonable compensation for Milberg’s services.
           The evidence presented also establishes that the $513,245 in aggregate HWB
           milestone payments represent a reasonable total fee recovery.

           Qualitative considerations have their limitations; they do not justify an award of fees
           beyond the aggregate fees already paid to Milberg, RV and Dreier.19

           Thus, the panel declined to award any quantum meruit fees, finding that the $513,245 total

flat fees paid by Respondents early in the lawsuits “represented a reasonable total fee recovery.”

Since the flat fees were agreed by the parties as compensation for the milestone work, long

completed before much of Milberg’s work that the panel acknowledged in the Award quoted

above, the panel’s approach meant that zero fees were awarded for Petitioner’s later crucial work

on the pari passu injunctions and in answering Respondents’ frequent and urgent requests for

individualized advice in the litigation endgame.

                                     SUMMARY OF ARGUMENT

           1.      In this circuit, arbitration awards are subject to judicial review on a “manifest

disregard of the law” standard.

           2.      The arbitrators manifestly disregarded the clear law that the “reasonable value of

services” to be considered in awarding quantum meruit fees includes all services performed by

the discharged attorney. The arbitrators limited their calculation of quantum meruit fees to the

amount of the flat fees paid by Respondents for the milestones achieved in the cases’ early phases

($513,245). The milestone services had been completed in all cases by 2012 (and in the three

cases started by Dreier in 2007, several years before then). By limiting their quantum meruit fee

award to the milestone fee amounts, the arbitrators completely excluded the reasonable value of

the services Petitioner performed for Respondents after the milestones were achieved. Those

services included obtaining pari passu injunctions for Respondents—the most important


19
     Award at 82-83.

                                                      8
                Case 1:19-cv-04058-AT Document 5 Filed 05/06/19 Page 13 of 24



achievement in the entire litigation—and giving Respondents individual advice throughout the

crucial February-April 2016 time period. The arbitrators’ decision to provide zero fee for that

work was in manifest disregard of the standards governing quantum meruit.

           3.         The arbitrators’ decision to exclude Milberg’s time records showing the firm had a

total multi-million dollar lodestar for the Argentina bond cases was in manifest disregard of the

law of quantum meruit, particularly in light of the arbitrators’ recognition that virtually all of

Milberg’s work prosecuting the cases, inherently benefited clients generally, and was not

allocable and could not be recorded on a client-by-client basis.

           4.         The common law of quantum meruit incorporates principles of equity and

consideration of the risk assumed by counsel when taking on a contingency fee engagement. In

awarding a zero fee, the arbitrators manifestly disregarded those equitable principles (notably that

Respondents discharged Petitioner to evade paying contingency fees) and contingency risk

(including that the contingency was essentially satisfied when Respondents discharged

Petitioner).

           5.         When arbitrators agree to provide a reasoned decision, their failure to provide

some rationale for their conclusion—in this case, for limiting the reasonable value of services to

the milestone fixed fees—supports a conclusion that the arbitrators manifestly disregarded the

law, warranting vacatur.

                                                 ARGUMENT

I.         THE MANIFEST DISREGARD OF THE LAW STANDARD

           This petition is brought pursuant to Federal Arbitration Act § 10(a)(4)20, which allows a

court to vacate an arbitration award where the arbitrators exceeded their powers, which in this



20
     9 U.S.C. § 10.

                                                        9
          Case 1:19-cv-04058-AT Document 5 Filed 05/06/19 Page 14 of 24



circuit includes the situation where arbitrators render an award “in manifest disregard of the law.”

Schwartz v. Merrill Lynch & Co., 665 F.3d 444, 451 (2d Cir. 2011) (internal quotation marks and

citation omitted). The manifest disregard standard is well-settled. Porzig v. Dresdner Kleinwort

Benson N. Am. LLC, 497 F.3d 133, 138-39 (2d Cir. 2007); Duferco Int’l Steel Trading v. T.

Klaveness Shipping A/S, 333 F.3d 383, 388-89 (2d Cir. 2003). An arbitration panel acts in

manifest disregard of the law if the governing law alleged to have been disregarded “was well

defined, explicit, and clearly applicable” and the arbitrator was informed about the existence of

the governing law “but decided to ignore it or pay no attention to it.” Schwartz, 665 F.3d at 452

(internal quotation marks and citation omitted).

       The Award shows that the panel was made aware of the law of quantum meruit, including

specifics governing the application of the law. Award ¶¶ 62-81.

       Although manifest disregard of the law is an exacting standard, there is ample precedent

where courts have found that arbitrators acted in manifest disregard of the law. See, e.g., Stolt-

Nielsen S.A. v. Animalfeeds Int’l Corp., 559 U.S. 662, 671 (2010) (arbitrators’ application of

arbitration agreement to allow class arbitration was in manifest disregard of law; when an

arbitrator “strays from interpretation and application of the agreement and effectively dispenses

his own brand of industrial justice…his decision may be unenforceable”) (alterations omitted);

Halligan v. Piper Jaffray, Inc., 148 F.3d 197, 203-04 (2d Cir. 1998) (reversing district court’s

confirmation of arbitration award denying age discrimination claim; arbitrators acted in manifest

disregard of law because they failed to explain their award; arbitrators’ denial was contradicted by

“overwhelming evidence”; and arbitrators’ reasoning, if given, would have strained credulity). If

the arbitrators’ decision “strains credulity” or “does not rise to the standard of the barely

colorable,” a court may conclude that the arbitrators “willfully flouted the governing law by



                                                   10
          Case 1:19-cv-04058-AT Document 5 Filed 05/06/19 Page 15 of 24



refusing to apply it.” Westerbeke Corp. Daihatsu Motor Co., Ltd., 304 F.3d 200, 217-18 (2d Cir.

2002) (internal quotation marks, alterations, and citation omitted).

        Arbitrators’ attorney fee awards are subject to judicial review under the “manifest

disregard” standard. In Porzig, the Second Circuit reversed the district court’s confirmation of an

arbitration panel’s award of attorneys’ fees owed to the claimant under a statutory fee-shifting

statute. 497 F.3d 133, 138-39 (2d Cir. 2007). Originally the arbitrators held that the statutory

attorneys’ fees had to be limited to the amount of contingency fees specified in plaintiff’s

engagement agreement, but that award was vacated as being in manifest disregard of the law

(statutory fees were not subject to that cap). Id. On remand, the arbitration panel awarded a fee

that “was virtually identical to the contingent fee” amount and “did not explain how it came up”

with that amount. Id. The district court declined to upset that award because of the limited review

permitted for arbitration awards. Id. On appeal in the Second Circuit, Judge Hall recognized the

“extremely deferential standard of review” of arbitration decisions mandated by Second Circuit

law, but concluded:

        A decision of an arbitrator, however, is not totally impervious to judicial review. …
        [I]n our review of this case we find several issues that cause us great concern
        [describing four circumstances]. … Taken individually, in all likelihood, such
        circumstances would not have overcome the deference owed to the Panel’s award.
        Taken together, however, these circumstances create, if not the perfect storm, then
        a disturbance ample enough to give us pause. Upon careful reflection, and mindful
        of the importance that the arbitration process plays in dispute resolution today and
        the narrow lens through which we examine such awards, we conclude the award
        here was issued partially in violation of the enabling statute and partially in manifest
        disregard of law and must be vacated.

Id. at 140.

        The circumstances of the present case justify a similar approach by this Court.




                                                  11
          Case 1:19-cv-04058-AT Document 5 Filed 05/06/19 Page 16 of 24



II.    THE ARBITRATORS’ ASSIGNMENT OF ZERO VALUE
       FOR THE ACKNOWLEDGED ENTIRETY OF PETITIONER’S SERVICES
       RENDERED AFTER THE FIXED-FEE MILESTONE TASKS HAD BEEN
       ACHIEVED WAS IN MANIFEST DISREGARD OF THE LAW

       An attorney whose engagement is interrupted by the client’s discharge before services are

completed is unequivocally entitled to be paid under quantum meruit unless the attorney has been

discharged for cause. See, e.g., Smith v. Boscov’s Dep’t Store, 192 A.D.2d 949, 949-50 (3d Dep’t

1993). The right to recover in quantum meruit is provided to assure an equitable result where the

client “received a benefit from the [lawyer’s] services under circumstances which, in justice,

preclude him from denying an obligation to pay for them.” Rule v. Brine, 85 F.3d 1002, 1011 (2d

Cir. 1996) (quoting Bradkin v. Leverton, 26 N.Y.2d 192, 196 (1970)). Even if the “vigorous”

prosecution of the client’s case was done by another firm (which certainly was not the situation

here), the discharged attorney’s work establishing liability is deemed to benefit the client,

mandating a quantum meruit award. Paolillo v. Am. Exp. Isbrandtsen Lines, Inc., 305 F. Supp.

250, 253 (S.D.N.Y. 1969).

       Here, Milberg was not discharged for cause (Respondents never claimed otherwise), and

Milberg’s work extended to the point of producing a settlement offer that should have completed

the engagement, and exceeded the amount ultimately accepted by Respondents. Instead,

Respondents refused to settle, terminated the engagement agreements, and invoked the

engagements’ early termination provisions (which the arbitrators later found to be inapplicable) to

refuse to pay any fees—thus bringing this case into quantum meruit to determine Petitioner’s fees.

       There is no dispute about the fundamental components of quantum meruit law, which the

arbitrators described in the Award. Quantum meruit is established when the discharged attorney

shows: “(1) the performance of services in good faith, (2) the acceptance of the services by the

person to whom they were rendered, (3) an expectation of compensation…, and (4) the reasonable

                                                 12
          Case 1:19-cv-04058-AT Document 5 Filed 05/06/19 Page 17 of 24



value of the services performed.” Fulbright & Jaworski, LLP v. Carucci, 63 A.D.3d 487, 488-89

(1st Dep’t 2009) (citation omitted). Here, the first three factors were not disputed and were

obviously satisfied, so the focus correctly was on “the reasonable value of the services

performed.” This law was presented to and accepted by the arbitrators. Award ¶ 73.

       As noted above, the arbitrators further described the lodestar method, and decided that the

factors of difficulty of the matter and the nature and extent of the services rendered were positive

in the determination of quantum meruit for Petitioner. Award ¶¶ 74-75.

       The arbitrators acknowledged that, under the circumstances here, a lodestar approach

based on the time records they permitted to be introduced would shortchange Petitioner in the

quantum meruit analysis:

       [A] comparison of the time records maintained by Milberg specifically for HWB,
       on the one hand, with the description of services provided in the Spencer and Vago
       witness statements and the legal filings and docket entries included in the record of
       this hearing, establishes that Milberg did expend more time on the representation of
       HWB than is reflected in its HWB-specific time records. The 70-page Spencer
       witness statement, in particular, provides a comprehensive overview of the effort
       undertaken and, in effect, serves as the equivalent of an affidavit of services in New
       York State practice. The Vago witness statement also reflects time-intensive, though
       not particularly substantive work done for HWB. The Spencer and Vago witness
       statements, combined with the docket sheets, clearly establish that much more legal
       effort was expended on behalf of HWB than is reflected in Milberg’s time records.
       ...

       Milberg’s argument that its activities for other clients should be considered in
       quantum meruit nonetheless has merit, however, in the sense that Milberg’s closely
       related and coordinated work for other clients affects at least two qualitative criteria
       in quantum meruit analysis: the quality of performance of counsel and counsel’s
       qualifications.

Award ¶¶ 78, 80. The arbitrators went on to discuss the remaining factors:

       The final factors in quantum meruit analysis, namely the amount at issue and the
       result obtained, tend to justify a substantial fee recovery in this case. Milberg
       represented HWB in connection with Argentina’s default in payment of HWB-held
       bonds and Milberg’s efforts contributed to obtaining the Propuesta, a settlement



                                                 13
              Case 1:19-cv-04058-AT Document 5 Filed 05/06/19 Page 18 of 24



           offer worth in excess of $16 million to HWB.[21] Milberg prosecuted HWB’s claims
           in the context of complex and wide-ranging litigation against a sovereign that had
           defaulted on bonds with a face value in excess of $20 billion.[22] Spencer Test. ¶¶ 5-
           10.

Award ¶ 81. The arbitrators’ final conclusion on the amount to award was the following:

           Under the facts of this case, qualitative factors properly considered in quantum
           meruit analysis justify fees to Milberg in excess of the amount that simple lodestar
           arithmetic might otherwise indicate on this record. See Balestriere at 3 (lodestar
           approach may be useful but must be modified to a substantial degree in unusual
           circumstances; under New York law, quantum meruit is left to the sound discretion
           of the trial court). Milberg’s deep involvement in the prosecution of bondholder
           claims, and in the bondholder counsel group efforts including the successful pursuit
           of a pari passu injunction in the Varela case, materially enhanced the value of the
           time Milberg dedicated to representing HWB, and renders the $86,700 in milestone
           payments made to Milberg clearly reasonable compensation for Milberg’s services.
           The evidence presented also establishes that the $513,245 in aggregate HWB
           milestone payments represent a reasonable total fee recovery.

           Qualitative considerations have their limitations; they do not justify an award of fees
           beyond the aggregate fees already paid to Milberg, RV and Dreier.

Award ¶¶ 82-83.

           A fair summary of the arbitrators’ decision is that they set forth the elements of New York

law on quantum meruit; accepted that much more legal effort was expended on behalf of

Respondents that was reflected in Milberg’s time records showing lodestar specifically naming

Respondents; and recognized that all other factors tended to justify a substantial fee recovery, in

excess of lodestar. Then, out of nowhere, the arbitrators decided at the conclusion of ¶ 82 and in ¶

83 that the evidence established that the total milestone payments of $513,245 represents a

reasonable total fee recovery, and the other “qualitative” factors “have their limitations” and do

not justify a higher award.




21
     As noted earlier, the correct amount was in excess of $162 million.
22
     The correct amount is in excess of $90 billion.

                                                            14
          Case 1:19-cv-04058-AT Document 5 Filed 05/06/19 Page 19 of 24



       The arbitrators quoted the law of quantum meruit extensively. But their adoption of the

total milestone payments, which were explicitly for defined tasks completed in 2007-2012, as

representing reasonable value for all services provided by Milberg, Rosito Vago, and Dreier was

unexplained, and manifestly disregarded the very law the arbitrators quoted. The panel awarded a

“zero” fee for all of the acknowledged post-milestone work performed by Milberg.

       As described above, the milestone fees were defined in the engagement agreements as

fixed-fee compensation for achievement of defined litigation tasks and goals earlier in the cases.

The arbitrators acknowledged them as “clearly explained fees payable upon the achievement of

milestones.” Award ¶ 71. Those fees had already been earned by Petitioner and paid by

Respondents years earlier in the cases—the most recent such fee being keyed to NW Global

Strategy’s retention of Milberg in 2012 (for a case filed the next year). There is no evidence that

the parties intended those milestone fees to cover services beyond those provided to attain the

milestone events, let alone cover the entire litigation; obviously the contrary was the case because

the main consideration in the engagement agreements was the contingency fee.

        The arbitrators did not state any basis for deciding that the milestone fees constituted

reasonable (or any) compensation to Petitioner for its work that was performed after the fees were

earned and paid. There was no valid basis or rationale for such a decision, and it manifestly

disregarded the law on quantum meruit.

       An agreement by arbitrators to provide a “reasoned” award, as was present here, makes

courts more willing to consider the merits of vacatur petitions claiming manifest disregard. In

Smarter Tools Inc. v. Chongquing SENCI Import & Export Trade Co., Ltd., Judge Nathan

remanded an arbitration award, holding that when parties request a reasoned award, “something

more than a line or two of unexplained conclusions” is required even if it is “less than full



                                                 15
          Case 1:19-cv-04058-AT Document 5 Filed 05/06/19 Page 20 of 24



findings of fact and conclusion of law on each issue.” 2019 WL 1349527, at *3 (S.D.N.Y. Mar.

26, 2019), appeal docketed, No. 19-1155 (2d Cir. Apr. 25, 2019) (citing Leeward Const. Co., Ltd.

v. Am. Univ. of Antigua-College of Med., 826 F.3d 634, 640 (2d Cir. 2016)). An arbitrator in this

situation “must at least provide some rationale” for her rejection of a party’s central argument. Id.

If those standards are not met, remand is appropriate. Smarter Tools Inc., 2019 WL 1349527, at

*3.

       That was the situation in Porzig: the district court had confirmed an arbitration award of

statutory attorneys’ fees, but the Second Circuit reversed, noting that the arbitration panel “did not

explain how it came up” with the amount awarded. 497 F.3d 133, 140 (2d Cir. 2007). There, the

award amount was suspicious because it was very close to the contingency fee amount, which the

court had previously admonished was not the statutory cap. Id. Here, as well, the award amount

(zero) is suspicious because the panel got that outcome from the amount of prior milestone

payments, but did not explain why (and it is difficult to conceive how) the result could rationally

be explained under the facts and clear law of quantum meruit. The arbitrators’ lack of explanation

here confirms that the award should be vacated.

       The arbitrators’ decision necessarily means that they assigned a zero value to such crucial

services by Petitioner (see Award ¶ 76) as obtaining the pari passu injunctions and negotiating

with the government leading up to the Propuesta settlement offer. The award of zero was in

manifest disregard of the clear and established quantum meruit law directing how the reasonable

value of services should be ascertained.

III.   THE ARBITRATORS MANIFESTLY DISREGARDED THE LAW
       OF QUANTUM MERUIT BY FAILING TO CONSIDER THE RESULTS
       OBTAINED BY PETITIONER, THE CONTINGENCY NATURE OF THE
       ENGAGEMENT AGREEMENTS, AND THE TOTAL AMOUNT OF DAMAGES
       AND FEES AT ISSUE



                                                  16
              Case 1:19-cv-04058-AT Document 5 Filed 05/06/19 Page 21 of 24



         Even apart from the arbitrators’ unexplained and insupportable zero award based on the

prior milestone payments, the Award manifests the arbitrators’ complete disregard of important

factors plainly laid out in the law of quantum meruit. The arbitrators actually recited those factors

at some length in the Award, but it was only lip service. The arbitrators did not explain or use

these factors when describing how they made their award.

         In particular, three components of quantum meruit law were manifestly disregarded by the

panel:

         1.        Amount at issue and results obtained

         As noted above, one of the standard factors relevant to assessing the reasonable value of

services is the “amount at issue and the result obtained.” Award ¶¶ 74, 81. The Award mentions

in passing that Respondents’ claims involved over $90 million face amount of bonds (Award ¶

35) and states that Milberg obtained a result of “a settlement offer worth in excess of $16 million

to HWB.” Award ¶ 81. Apart from the error in amount (it was $162.5 million), the only mention

of the effect of these factors on the arbitrators’ decision is the statement that qualitative factors

justify fees “in excess of the amount that simple lodestar arithmetic might otherwise indicate on

this record,” which is then followed by adoption of the total milestone amount as the total fee,

without further explanation. There is no indication that Petitioner’s success at obtaining a

settlement offer of $162.5 million for Respondents was considered, other than as a vaguely

positive factor.

         2.        The contingency nature of the engagement

         In its pre-hearing briefing to the panel, Petitioner demonstrated that in cases involving

discharge of an attorney whose engagement was based on contingency fees, quantum meruit may

include consideration of the contingency. See Dahill Declaration, Ex. 17, pp. 13, 18 (citing Lindy



                                                   17
            Case 1:19-cv-04058-AT Document 5 Filed 05/06/19 Page 22 of 24



Bros. Builders, Inc. of Phila. v. Am. Radiator & Standard Sanitary Corp., 487 F.2d 161, 168 (3d

Cir. 1973) (“The first of these [quantum meruit factors] is the contingent nature of success; this

factor is of special significance where, as here, the attorney has no private agreement that

guarantees payment even if no recovery is obtained.”); Biagioni v. Narrows MRI & Diagnostic

Radiology, P.C., 127 A.D.3d 800, 801 (2d Dep’t 2015) (citing Padilla v. Sansivieri, 31 A.D.3d 64

(2d Dep’t 2006)); Decolator, Cohen & DiPrisco, LLP v. Lysaght, Lysaght & Kramer, P.C., 304

A.D.2d 86, 92 (1st Dep’t 2003)). Indeed, in Padilla, the court recognized that in quantum meruit

“[a]lthough [a contingency] agreement is not binding on the court . . . it is some evidence of, inter

alia, the parties’ own assessment of their respective contributions.” 31 A.D.3d at 67; see also

Smith, 192 A.D.2d at 950 (“the terms of the percentage agreement is one factor that may be taken

into account in determining the value of the services rendered”).

       While a contingency fee provision in an engagement agreement is not enforceable post-

discharge in quantum meruit, the case law plainly accepts the lawyer’s contingency risk as a

factor—but there is no evidence that the arbitrators here took that factor into account at all. Even

if the arbitrators thought the fixed milestone fees mitigated Petitioner’s contingency risk, there is

no authority that contingency factors should be properly excluded in hybrid-fee cases, particularly

where the contingency was essentially satisfied prior to discharge.

       3.      Equitable factors

       “If the plaintiff fails to prove a valid contract, the court may nonetheless allow recovery in

quantum meruit to assure a just and equitable result, where the defendant received a benefit from

the plaintiff’s services under circumstances which, in justice, preclude him from denying an

obligation to pay for them.” Rule v. Brine, Inc., 85 F.3d 1002, 1011 (2d Cir. 1996) (internal

quotation marks and citation omitted). In its arbitration pre-hearing brief, Petitioner cited and



                                                  18
           Case 1:19-cv-04058-AT Document 5 Filed 05/06/19 Page 23 of 24



quoted this case, and described the right to recover in quantum meruit as being designed “to

assure an equitable result,”23 so this aspect of the law of quantum meruit was squarely in front of

the arbitrators.

        The arbitrators manifestly disregarded this law. It would be grossly inequitable for

Respondents to succeed in paying zero fees under the circumstances here.

        As described above, Petitioner obtained the Propuesta offer for its clients, including

Respondents, whose bonds qualified for enhanced Injunction settlement amounts based on the

pari passu injunctions Milberg obtained for Respondents in October 2015. The settlement amount

for Respondents was $162.5 million, which Respondents knew when they discharged Petitioner in

late April and early May 2016. Without the injunctions, a Standard settlement on Respondents’

bonds would have been $24.37 million less.24

        Two of Respondents’ managers inquired of Milberg about the terms of their contingency

fee obligation two weeks before Respondents discharged Milberg. The amount worked out to

$11.9 million. Respondents did not give any reason for the discharge, other than the view (which

was mistaken, as determined by the arbitrators, Award ¶¶ 68-70) that they were entitled to

exercise contractual early termination rights. The discharge was not for cause. Petitioner argued in

the arbitration that Respondents’ termination was motivated, at least in part, specifically to avoid

paying the $11.9 million in contingency fees.25 The arbitrators did not mention these

considerations.

        A year later, Respondents accepted the Propuesta terms (albeit for less money than

available with Petitioner). That places this case as close to fulfillment of the contingency defined


23
   Dahill Declaration, Ex. 17, p. 11.
24
   Spencer Test. ¶ 90.
25
   Dahill Declaration, Ex. 17, pp. 21-23 (“The Facts Demonstrate That Respondents Invoked the Early Termination
Provisions to Avoid Paying Legal Fees to Claimant”).

                                                       19
          Case 1:19-cv-04058-AT Document 5 Filed 05/06/19 Page 24 of 24



in the engagement agreements as it is possible to get. Although the arbitrators recognized this was

the outcome, they did not mention it in their Award.

                                          CONCLUSION

       Anyone with passing familiarity with complex litigation prosecuted on a contingency fee

basis (but not, here, a class action) would be shocked to learn that a hard-fought case lasting well

over a decade, which resulted in a settlement recovery by plaintiffs of $162 million, could end

with an award of fees to plaintiffs’ counsel of zero. The shock would not be mitigated by the fact

that plaintiffs had paid their counsel some flat milestone fees (around $0.5 million) for work in

the early stage of the cases. The shock would be amplified because the plaintiffs avoided paying

the contingency fees specified in their engagement letters ($11.9 million) by discharging their

counsel after the defendant agreed to the $162 million settlement, then accepting the same

settlement a year later using new counsel.

       The Award should be vacated and remanded to the arbitration panel with instructions for

them to compute a fee consistent with the principles of quantum meruit and for such other and

further relief as this Court deems just and proper.

Dated: New York, New York
       May 6, 2019

                                                       Respectfully submitted,

                                                       WOLLMUTH MAHER & DEUTSCH LLP

                                                       By:    /s/William F. Dahill
                                                              William F. Dahill
                                                              Mara R. Lieber

                                                       500 Fifth Avenue
                                                       New York, New York 10110
                                                       Telephone: (212) 382-3300

                                                       Attorneys for Petitioner

                                                 20
